280 S.W.3d 795 (2009)
Marcus ELLIS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 91725.
Missouri Court of Appeals, Eastern District, Division Three.
April 21, 2009.
Jessica Hathaway, Saint Louis, MO, for Movant/Appellant.
Christopher A. Koster, Shaun J. Mackelprang, Jamie Pamela Rasmussen, Jefferson City, MO, for Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Marcus Ellis appeals from the judgment of the motion court denying his Rule 29.15 motion without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings and conclusions are not clearly erroneous. Moss v. State, 10 S.W.3d 508, 511 (Mo.banc 2000). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).